DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfred (JP06-232428, Machine Translation) in view of Ide (JP2013-026584, Machine Translation).
	Regarding claims 1 and 4, Alfred discloses a solar cell ([0008]) comprising:
	a semiconductor substrate (12, see Fig. 1) having a first principle surface at an angle (20, see Fig. 2) at least 10 degrees to 89 degrees (claim 7) relative to the ingot surface (24), wherein the first principle surface has a long and short axis (see Fig. 1).
	However, Alfred does not disclose that the ingot is square and results in a rectangular substrate when cut.
	Ide discloses that a cylindrical ingot can be cut into a square ingot before forming substrates for a photovoltaic cell (Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the cylindrical ingot of Alfred so that it is square ingot as disclosed by Ide because it allow for solar cells to have a higher packing factor on a panel.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfred (JP06-232428, Machine Translation) in view of Ide (JP2013-026584, Machine Translation) as applied to claims 1 and 4 above and in further view of Green (US 5,080,725).
Regarding claim 2, modified Alfred discloses all of the claim limitations as set forth above.
In addition, Alfred discloses that the ingot is formed of monocrystalline silicon ([0016] [0009]) but does not disclose that surface (24) is a (100) plane.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plane of the surface which semiconductor substrates are cut relative to of modified Alfred to be a 100 plane as disclosed by Green because Green discloses this is a known configuration of a silicon ingot and furthermore substrates can be formed from cutting at an angle relative to the 100 plane which is formed at the surface of the ingot.
	Regarding claim 3, modified Alfred discloses all of the claim limitations as set forth above.
	However, Alfred does not discloses that the substrate is textured.
	Green discloses that a substrate can be textured such that the texture is tilted which results is a tilted pyramid (See Fig. 10, C2/L50-55 and C7/L14-51) which allows for more light trapping at the surface.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of solar cell of modified Alfred by having a tilted pyramidal texturized surface as disclosed by Green because it will allow for greater light trapping of the surface.
	Modified Alfred discloses a tilted pyramid, which is substantially similar to the structure as disclosed by Applicant (see instant Drawings 6 and 7), and therefore the tilted pyramid of modified Alfred will have two larger pyramidal surfaces and two smaller pyramidal surfaces.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfred (JP06-232428, Machine Translation) in view of Ide (JP2013-026584, Machine Translation) as applied to claims 1 and 4 above and in further view of Zenko (US 2002/0038663 A1).
	Regarding claim 5, modified Alfred discloses all of the claim limitations as set forth above.
	However, Alfred does not disclose that a solar module comprising solar cells.
	Zenko discloses completed solar cells incorporated into a solar module (Abstract, Fig. 4 and Fig. 5A, [0054] [0032]-[0033]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the solar cell device of modified Alfred by completing the solar cells and incorporating them into a solar module as disclosed by Zenko because doing so will allow for a user to harness solar energy efficiently.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DEVINA PILLAY/Primary Examiner, Art Unit 1726